DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ADEL A. KALLINI
                              Appellant,

                                    v.

                          DEUTSCHE BANK,
                             Appellee.

                              No. 4D21-3375

                           [October 12, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502019CA010453XXXXMB.

  Edward M. Shahady of Edward M. Shahady, PA, Fort Lauderdale, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so
as to conclude that the trial court’s judgment is not supported by the
evidence[.]”).

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.